Citation Nr: 1455176	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  06-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of the hearing is in the Veteran's file. 

This case has a long history before the Board.  Of most relevance here, the Board denied this claim in a January 2012 decision.  The Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court).  In July 2013, the Court approved a Joint Motion for Remand that vacated the Board's January 2012 decision.  The Board then remanded this issue in January 2014.  

Further, the Board notes that it has previously denied the issues of entitlement to an increased rating for a lumbar spine disability (in a March 2010 decision) and entitlement to an increased rating for pseudofolliculitis (in a January 2014 decision).  Moreover, in the January 2014 decision, the Board also explained why the Veteran's claim of service connection for a depressive disorder was not in appellate status.  As a result, only the PTSD claim remains before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appeal in January 2014 to obtain an opinion as to whether the Veteran has suffered from PTSD at any time during the pendency of the appeal in a manner that conforms with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  (Parenthetically, the Board notes that Section 4.125(a) has since been amended to require the use of the DSM-V)  In providing the requested opinion, the Board specifically requested that the examiner discuss the August 2007 private treatment record from Lawrence Sloan, Ph.D. that diagnosed the Veteran as suffering from PTSD.  

However, while the post-remand record shows that the Veteran was afforded a VA examination in March 2014, the examiner did not discuss Dr. Sloan's opinion as specifically requested.  Therefore, the Board finds that another remand to obtain this discussion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

Since the record shows that the Veteran continues to receive ongoing treatment from the Central Texas VA Health Care System, while the appeal is in remand status his contemporaneous treatment records from these facilities should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file any of the Veteran's outstanding contemporaneous treatment records from the Central Texas VA Health Care System.  

2.  After undertaking the above development to the extent possible, the AOJ should obtain an addendum to the March 2014 VA examination by the same examiner.  If the examiner is not available, then provide the Veteran's claim file to any professional who is skilled in the diagnosis of psychiatric disorders.  

After a review of the record on appeal and an examination of the Veteran if needed, the examiner is to provide an opinion as to whether it is as least as likely as not that the Veteran suffered from PTSD in accordance with the DSM IV or DSM V at any time during the course of the appeals period.  

In providing the requested opinion, the examiner must specifically address the positive and negative opinions of record, including Dr. Sloan's August 2007 diagnosis of PTSD after conducting a mental status examination.  [For reference, Dr. Sloan's opinion can be found on pages 115 through 119 of the Social Security Administration records reported received by VBMS on February 9, 2005.]  

If the examiner concludes that the Veteran has not suffered from PTSD in accordance with the DSM IV or DSM V at any time during the pendency of the appeal, then a detailed explanation should be provided. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Before readjudicating the claim, the AOJ should review the obtained opinion and ensure that it satisfies the Board's directives.  If any further development is required, then such development should be undertaken.  

4.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the claim.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

